UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1486


LAURIE HANNAH,

                    Plaintiff - Appellant,

             v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Terry L. Wooten, Chief District Judge. (0:15-cv-05008-TLW)


Submitted: August 31, 2017                                        Decided: October 6, 2017


Before GREGORY, Chief Judge, and KEENAN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Laurie Hannah, Appellant Pro Se. Marshall Prince, II, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Laurie Hannah appeals the district court’s order adopting the magistrate judge’s

recommendation and upholding the Commissioner’s denial of Hannah’s applications for

disability benefits and supplemental security income. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court.    Hannah v. Comm’r of Soc. Sec. Admin., No. 0:15-cv-05008-TLW (D.S.C.

April 11, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                             AFFIRMED




                                             2